Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1 and 29 are currently pending. Claims 1 and 29 have been amended by Applicants’ amendment filed 03-01-2022. Claims 20, 32 and 36 have been canceled by Applicants’ amendment filed 03-01-2022. No claims have been added by Applicants’ amendment filed 03-01-2022.

Applicant's election without traverse of Group I, claims 1-33 (claims 2-28 and 30-33, now canceled), directed to a method of fragmenting DNA, and the election of Species as follows:
Species (A): wherein species election of the percent of transposome complex binding sites of the input DNA in the combination of the active transposome in the composition of (a) and the inactive transposome in the composition of (b) is greater than 50% (claim 2),
Species (B): wherein the species election of the inactive transposome is a modified form of the active transposome (claim 10), and
Species (C): wherein the species election of complementarity of the inactive transposome and active transposome is with imperfect complementarity (claim 9),
Species (D): wherein the species election of wherein the inactive transposome comprises a mutation in an amino acid sequence encoding an inactive transposase (claim 12),
Species (E): wherein the species election wherein the modified DNA arm is a mosaic DNA arm (claim 20),
Species (F): wherein the species election of what the DNA arm comprises a modified base (claim 24),
Species (G): Applicant did not make a species election of modified base as recited in claims 25 or 26, however, the election is rendered moot in view of Applicant’s election of claim 12 in Species (D) and/or the election of claim 20 in Species (E),
Species (H): wherein the species election of change in the ratio of an amount of inactive transposome in the composition of (b) to active transposome in the composition of (a) results in a change in the average fragment size (claim 29),
Species (I): wherein the species election of level of insertion bias is altered compared to a method that does not comprise contacting the target DNA with the inactive transcriptome (claim 32), in the reply filed on May 16, 2019 was previously acknowledged.  

For Species (G), Applicant has subsequently elected, with traverse, wherein the species of modified base is an abasic site (instant claim 26), in the reply filed October 16, 2019.

Claim 34 (now canceled) was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 

Claims 3-8, 14-28, 30, 31, 33 and 35 (now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 16, 2019.
The restriction requirement was deemed proper and was made FINAL.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 1 and 29 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representative, Eric Lee on March 1, 2022, where the abandonment of the instant Application mailed February 25, 2022 was discussed.

Terminal Disclaimers
(1)	Applicants filing of an electronic terminal disclaimer to obviate a provisional double patenting rejection over US Patent Application No. 16/642,813, filed on April 14, 2022 is acknowledged. 

(2)	Applicants filing of an electronic terminal disclaimer to obviate a provisional double patenting rejection over US Patent Application No. 15/929,366, filed on March 1, 2022 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 16, 2021 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed April 19, 2017 claims the benefit of US Provisional Patent Application 62/324,683, filed April 19, 2016.
 
Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed March 1, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting

The provisional rejection of claims 1 and 29 is withdrawn on the ground of nonstatutory double 
patenting as being unpatentable over: 
(i)	Claims 1-7 and 92-128 of copending US Patent Application No. 16/642,813, and
(ii)	Claims 1-15 and 26-32 of copending US Patent Application No. 15/929,386 due to Applicants’ filing of a terminal disclaimer.

Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1 and 29 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Belyaev (US Patent Application Publication No. 20140093916, published April 3, 2014; effective filing date October 1, 2012; of record) as evidenced by Goryshin et al. (US Patent Application Publication No. 20140031261, published January 30, 2014; of record); and Ranik et al. (US Patent Application No. 20180195059, published July 12, 2018; of record); and STIC Search Results (20190610_123429_us-15491148a-15.rag, Search Result 1, 2019, 1-25).
	Belyaev does not specifically exemplify an inactive transposome encoded by SEQ ID NO: 16.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


(2)	The rejection of claims 1 and 29 is withdrawn under 35 U.S.C. 102(a1)/(a2) as being anticipated by Steemers et al. (US Patent Application Publication No. 20180201925, published July 19, 2018; PCT filed June 26, 2015; effective filing date June 30, 2014; of record) as evidenced by Leschziner et al. (Proceedings of the National Academy of Sciences, 1998, 95, 7345-7350; of record); and STIC Search Results (20190610_123429_us-15491148a-15.rag, Search Result 1, 2019, 1-25).
Steemers et al. do not specifically exemplify an inactive transposome encoded by SEQ ID NO: 16.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1 and 29 is withdrawn under 35 U.S.C. 103 as being unpatentable Belyaev (US Patent Application Publication No. 20140093916, published April 3, 2014; effective filing date October 1, 2012; of record) as evidenced by Goryshin et al. (US Patent Application Publication No. 20140031261, published January 30, 2014; of record); and Ranik et al. (US Patent Application No. 20180195059, published July 12, 2018; of record); and STIC Search Results (20190610_123429_us-15491148a-15.rag, Search Result 1, 2019, 1-25).
Belyaev does not specifically exemplify SEQ ID NO: 16.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


(2)	The rejection of claims 1 and 29 is withdrawn under 35 U.S.C. 103 as being unpatentable over Belyaev (US Patent Application Publication No. 20140093916, published April 3, 2014; effective filing date October 1, 2012; of record) in view of Trubitsyna et al. (Journal of Biological Chemistry, 2015, 290(21), 13531-13540; of record) as evidenced by Ranik et al. (US Patent Application No. 20180195059, published July 12, 2018; of record); and STIC Search Results (20190610_123429_us-15491148a-15.rag, Search Result 1, 2019, 1-25).
The combined references of Belyaev and Trubitsyna et al. do not specifically exemplify SEQ ID NO: 16.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


(3)	The rejection of claims 1 and 29 is withdrawn under 35 U.S.C. 103 as being unpatentable over Steemers et al. (US Patent Application Publication No. 20180201925, published July 19, 2018; PCT filed June 26, 2015; effective filing date June 30, 2014; of record) in view of Gloeckner et al. (US Patent Application Publication No. 20150291942, published October 15, 2015; effective filing date April 15. 2014)  as evidenced by Leschziner et al. (Proceedings of the National Academy of Sciences, 1998, 95, 7345-7350; of record); and STIC Search Results (20190610_123429_us-15491148a-15.rag, Search Result 1, 2019, 1-25).
The combined references of Steemers et al. and Gloeckner et al. do not specifically exemplify SEQ ID NO: 16.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The Examiner has interpreted instant claim 1 to comprise the single step of “contacting a sample of input DNA and/or target DNA with: (a) an active transposome, and (b) an inactive transposome, under conditions suitable for transposome activity, along with multiple “wherein” clauses that broadly describes features of the active transposome and/or inactive transposome.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1 and 29 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The rejection of claim 1 is maintained as being indefinite for the recitation of the term “the inactive transposome has a modification” in line 9 because it is unclear whether the modification referred to is the modified DNA arm comprising a modified base as recited in lines 7-8 and/or whether the modification recited in line 9 is an additional (separate) modification as compared to the active transposome such as a mutation within the catalytic domain of the inactive transposase as suggested by lines 16-17 and, thus, the metes and bounds of the claim cannot be determined.
	Claim 1 is indefinite for the recitation of the term “the input DNA and/or target DNA” in line 21. There is insufficient antecedent basis for the term “the input DNA and/or target DNA” in the claim because claim 1, line 2 recites the term “a sample of input DNA and/or target DNA”.
	Claim 29 is indefinite for the recitation of the term “the average fragment size” in line 4. There is insufficient antecedent basis for the term  “the average fragment size” in the claim because claim 1, line 25 recites the term “a mean fragment size”. Thus, claim 29 which depends from claim 1, does not recite “a mean fragment size” and, thus, the metes and bounds of the claim cannot be determined.

New Objections/Rejections
Claim Rejections - 35 USC § 112(d)
The rejection of claim 29 is maintained under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a new rejection necessitated by amendment of the claims in the response filed 03-01-2022.
Claim 29 recites (in part): wherein a change in the ratio of an amount of the inactive transposome to an amount of the active transposome results in a change in the average fragment size” in lines 1-4. Claim 1, from which claim 29 depends, recites that “a ratio of an amount of the inactive transposome to an amount of the active transposome determines a mean fragment size”. Thus, claim 29 is improper dependent claims that do not further limit the subject matter of the claim upon which they depend.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Steemers et al. (US Patent Application Publication No. 20180201925, published July 19, 2018; PCT filed June 26, 2015; effective filing date June 30, 2014; of record) in view of Jung et al. (Applied and Environmental Microbiology, 2013, 79(20), 6351-6361) as evidenced by Leschziner et al. (Proceedings of the National Academy of Sciences, 1998, 95, 7345-7350; of record); and Belyaev (US Patent Application Publication No. 20140093916, published April 3, 2014; effective filing date October 1, 2012; of record); and Gloeckner et al. (US Patent Application Publication No. 20150291942, published October 15, 2015; effective filing date April 15. 2014). This is a new rejection necessitated by amendment of the claims in the response filed 03-01-2022.
Regarding claims 1 (in part) and 29, Steemers et al. teach methods for next generation sequencing including the preparation of a template library from a target nucleic acid using one-sided transposition, and sequencing the template library (Abstract). Steemers et al. teach in Figure 11, a diagram of a transposition reaction carried out with a mixture of active and inactive transposomes, wherein target DNA is contacted with active transposome dimer and inactive transposome dimer (corresponding to transposome; active transposome; inactive transposome; contacting target DNA; and a ratio, claim 1) (paragraph [0085]; and Figure 11). Steemers et al. teach that transposome dimers having an active transposome monomeric subunit and a non-active transposome subunit can be prepared, such that populations having different activities can be prepared by altering the ratio of active and non-active transposome subunits that are combined to form a mixture can be selected to influence the average insert size that is produces when a nucleic acid sample is treated with the mixture, such that the inactive species is capable of binding to the target but incapable of transposing the target, will act as spacers (corresponding to ratio determining mean fragment size and level of insertion bias; encompassing imperfect complementarity; encompassing a mutation in the catalytic domain; binding a consensus sequence; and changing ratio results in change in average fragment size, claims 1 and 29) (paragraph [0122], lines 1-14). Steemers et al. teach that the target nucleic acid is a double-stranded cDNA in which one strand of the cDNA comprises modified bases and/or modified phosphodiester bonds such that the strand is resistant to transposition; or the target nucleic acid is double-stranded genomic DNA in which one strand is modified in a manner such that the strand is partially or totally resistant to transposition; and that one transposase of a transposome dimer can form the transposome complex by binding to the transposon (interpreted as preserving binding), but incapable of nicking the target DNA (interpreted as inhibits cutting), wherein the transposase comprises one or more amino acid modifications (corresponding to inactive transposome is a modified form of active transposome; and encompassing a mutation in catalytic domain, claims 1 and 29) (paragraphs [0005], lines 7-10; [0007]; and [0009], lines 9-16). Steemers et al. teach that, wherein a wild-type transposase having one-sided transposase activity, or that can be modified to have one-sided transposase activity, wherein transposases are selected from the group consisting of hyperactive Tn5 (interpreted as a hyperactive version of Tn5 comprising SEQ ID NO: 15), EZ-Tn5 transposase, Mu, Tn5, Tn5 variants, Vibhar, RAG, EZTn5, Tn7, Tn10, Tn552, and Tn5 transposases having amino acid substitutions, insertions, deletions, or fusions with other proteins or peptides as disclosed in US Patents 5925545, 5965443, 7083980, and 7608434; as well as, Tn5 transposase comprising one or more substitutions at positions 54, 56, 212, 214, 251, 338 and 372 with respect to wild-type protein (corresponding to a modified DNA arm; inactive transposome with catalytic domain mutation; inhibits ability to cut target DNA; preserves the ability to bind target DNA; mutation at a position within a catalytic domain of wild-type protein; and encompassing Tn5 variants, claim 1) (paragraphs [0027], lines 1-16; [0058]; and [0118]), wherein it is known that the catalytic core domain of the Tn552 transposase containing a triad of invariant acidic residues, two aspartates and a glutamate are essential for catalytic activity as evidenced by Leschziner et al. (pg. 7345, col 1, last partial paragraph, lines 5-10); and where it is known that, for any given altered transposase which is a mutant version of a transposase for which the amino acid sequence and wild type nucleotide sequence encoding the transposase is known, it is possible to obtain a nucleotide sequence encoding a mutant according to the basic principles of molecular biology as evidenced by Gloeckner et al. (paragraph [0136], lines 1-9). Steemers et al. teach that examples of transposon elements include the 19-bp outer end (“OE”) transposon end, inner end (“IE”) transposon end, or “mosaic end” (“ME”) transposon end recognized by, for example, wild-type or mutant Tn5 transposase, or the R1 and R2 transposon end (corresponding to a modified DNA arm; and mosaic DNA arm, claims 1 and 29) (paragraph [0126], lines 8-13). Steemers et al. teach that the target nucleic acids can be genomic DNA, cDNA, or RNA, such that the method can utilize a plurality of different target nucleic acid species (e.g., nucleic acid molecules having different nucleotide species being present in the plurality), wherein a plurality of target nucleic acids can include a plurality of the same target nucleic acids, a plurality of different target nucleic acids, where some target nucleic acids are the same, or a plurality of target nucleic acids where all target nucleic acids are different (corresponding to wherein the amount of target DNA is unknown) (paragraph [0115]). Steemers et al. teach that a population of transposomes having one-sided transposase activity can be prepared by contacting transposases with blocked transposon nucleic acids and non-blocked transposon nucleic acids that lack a blocking group, wherein in some embodiments, the ratio of blocked transposon nucleic acids to non-blocked transposon nucleic acids is greater than or equal to 1:1, 1:2,  5:1, 10:1, 100:1, 1000:1, or any range between the foregoing ratios (corresponding to encompassing a ratio of active and inactive transposomes, claims 1 and 29) (paragraphs [0061]; and [0119], lines 12-17 and 28-31). Steemers et al. teach that a cleavage site can include one or more nucleotide analogs that comprise an abasic site and permits cleavage at the fragmentation site in the presence of certain chemical agents, such as polyamine, N,N’-dimethylethyelendiamine (DMED); and that an abasic site can be created by modification of a uracil nucleotide within the cleavage site, such as by using a uracil DNA glycosylase (UDG) enzyme (interpreted as comprising an abasic site, claim 1) (paragraph [0129], lines 24-33).
Steemers et al. do not specifically exemplify the structure of SEQ ID NO: 16.
	Regarding claim 1 (in part), Jung et al. teach that Alishewanella species are expected to have high adaptability to diverse environments because they are isolated from different natural habitats, wherein A. jeotgali, A. aestuarii (interpreted as SEQ ID NO: 16), and A. agri were isolated from fermented seafood, tidal flat sediment, and soil, respectively (Abstract, lines 2-4). Jung et al. teach that A. aestuarii-specific genes seemed to originate from Altermosonas, Pseudoaltermonas, Rheinheimera, Vibrio, Shewanella, and Idiomarina species (pg. 6354, col 2; last partial paragraph, lines 15-17), wherein transposases for fragmentation of DNA are known in the art including Vibrio cholerae V51 transposase, Vibrio harveyi transposase, and IS4 family transposase TnpA are known in the art as evidenced by Belyaev (paragraph [0024]; and Figure 4). Jung et al. teach that the presence of multiple copies of transposase can mediate the introduction of new genes from other species or environmental DNA (9, 5 and 8 transposases in A. jeotgali, A. aestuarii, and A. agri, respectively) (pg. 6354, col 2; first full paragraph, lines 11-14). Jung et al. teach that many oxidative stress-related genes were present in Alishewanella species (pg. 6355, col 1; first full paragraph, lines 1-3). Jung et al. teach that experimental data demonstrated that the three Alishewanella species can grow at ampicillin, kanamycin, gentamicin, tetracycline, chloramphenicol, rifampin and norfloxain concentrations of 100, 10, 2, 20, 5 and 50 g/ml, respectively (interpreted as antibiotic resistance) (pg. 6355, col 1; last partial paragraph, lines 1-5).
“It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of analyzing transposases isolated from different bacterial species as exemplified by Jung et al., it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of preparing a template library from target nucleic acids using one-sided transposition including transposases mutated and/or modified relative to a wild-type transposase as disclosed by Steemers et al. to include wild-type transposases from Alishewanella Species such as A. aestuarii (SEQ ID NO: 16) as disclosed by Jung et al. with a reasonable expectation of success in producing a mutated and/or modified transposase such as variant transposases obtained from A. aestuarii comprising improved properties such as antibiotic resistance, high adaptability to diverse environments and/or pectin metabolism; and/or in simplifying the production of a template library from a target nucleic acid through one-sided transposition with transposases or transposase variants of Mu, Tn5, EZ-Tn5, RAG, Tn7, Tn10, Vibhar and A. aestuarii.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 1 and 29 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639